Citation Nr: 0124786	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that the appellant did not have basic eligibility for VA 
benefits.  The notice of disagreement was received in 
September 1999, the statement of the case was issued in 
September 1999, and a substantive appeal was received in 
November 1999.  A supplemental statement of the case was 
issued in April 2001.  The appellant is represented by The 
American Legion.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.8, 
3.9, 3.203 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an April 1997 letter, the appellant indicated that he was 
seeking entitlement to VA benefits and submitted affidavits 
from two comrades in support of his claim.  The affidavits 
indicate that the appellant served as a guerrilla with the 
United States Armed Forces in the Far East.  One affiant 
stated that the appellant served as a secret 
messenger/informer and rifleman of "B" Co., 53rd Infantry 
with Headquarters.  The appellant also submitted a discharge 
certificate from the Commonwealth of the Philippines, 
Philippine Army.  This certificate indicates that the 
appellant was a private first class of "B" company, 53rd 
Infantry, in the Philippine Army.

In a September 1997 letter, the RO informed the appellant 
that if he was presently suffering from a disability incurred 
in or aggravated during his military service, he should write 
the RO and specify the conditions for which he was seeking 
service connection.  No response was received from the 
appellant.

In March 1999, the RO received the appellant's application 
for compensation or pension.  The appellant also submitted a 
copy of a certificate showing the appellant served in the 
72nd Infantry Regiment, 72nd Division in the Armed Forces of 
the United States of America.  

In July 1999, the United States Army Reserve Personnel Center 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In November 1999, the RO submitted variations in the spelling 
of the appellant's last name to the United States Army 
Reserve Personnel Center for a determination as to whether 
any of the variations in spelling warranted a change in the 
prior negative certification.  In February 2001, the United 
States Army Reserve Personnel Center indicated that no change 
was warranted in the prior negative certification.  A 
supplemental statement of the case was issued in April 2001.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The United States Department of the Army has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The Board 
notes that the RO has attempted to verify the appellant's 
service through a variety of spellings in his last name, with 
negative results.  The appellant has not submitted any 
additional personal information of a different nature.  The 
Board is bound by the service department finding, and thus 
finds that the appellant does not have recognized service so 
as to confer eligibility for VA benefits.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for basic 
eligibility for VA benefits.  The discussions in the RO's 
August 1999 denial letter, the statement of the case, and the 
supplemental statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the VCAA have 
been met.  Moreover, the RO has requested verification of the 
appellant's service on two separate occasions.  No further 
action to assist the appellant is warranted under the 
circumstances of this case. 

Furthermore, under the circumstances of this case, where the 
law and not the evidence is dispositive, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As previously discussed, the 
appellant is not eligible for the benefits sought because of 
the lack of "veteran" status.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

